NUMBER 13-04-296-CR                       
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
CHRISTOPHER GUTIERREZ,                                                         Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 
On appeal from the 36th District
Court of San Patricio County, Texas.
 
                                MEMORANDUM
OPINION 
 
           Before
Chief Justice Valdez and Justices Castillo and Garza
                            Memorandum
Opinion by Justice Garza           
                                                                                    




Angel Medina was shot and killed in a drive-by
shooting on August 6, 2003.  Appellant,
Christopher Gutierrez, was indicted for Medina=s
murder, along with four other co-defendants, Mark Rios, Judas Tamayo Leal,
Adrian Mendoza, and Billy Joe Martinez. 
Appellant, Rios, and Leal were tried jointly, and the jury found them
guilty of murder.  Appellant elected to
have the trial court determine his punishment, which was assessed at
imprisonment for 40 years.  Appellant now
contends that his sentence is cruel and unusual and disproportionate to the
severity of the offense and therefore violates protections afforded to him
under the United States Constitution. 
There is no indication in the record that appellant
raised any objection with the trial court regarding his sentence.  Several intermediate appellate courts have
held that complaints such as appellant=s cannot be raised for the first time on
appeal.  See Steadman v. State,
160 S.W.3d 582, 586 (Tex. App.CWaco 2005, no pet.); Castaneda v. State, 135
S.W.3d 719, 723 (Tex. App.CDallas 2003, no pet.); Jackson v. State, 69
S.W.3d 657, 658B59 (Tex. App.CTexarkana 2002, no pet.); Solis v. State, 945
S.W.2d 300, 301 (Tex. App.CHouston [1st Dist.] 1997, pet. ref=d).  In
keeping with this precedent, we hold that appellant has failed to preserve for
appellate review the complaint he now seeks to raise.  Accordingly, appellant=s sole issue on appeal is overruled and the judgment
of the trial court is affirmed. 
 
_______________________
DORI CONTRERAS GARZA,
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 6th day of October, 2005.